Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  October 2, 2020                                                                Bridget M. McCormack,
                                                                                               Chief Justice

                                                                                      David F. Viviano,
                                                                                      Chief Justice Pro Tem
  161127
                                                                                    Stephen J. Markman
                                                                                         Brian K. Zahra
                                                                                   Richard H. Bernstein
                                                         SC: 161127                Elizabeth T. Clement
  In re R.J. WHISMAN, Minor.                             COA: 349933               Megan K. Cavanagh,
                                                                                                    Justices
                                                         St Joseph CC Family Division:
                                                            2013-001005-NA

  _______________________________________/

         By order of July 24, 2020, petitioner Department of Health and Human Services
  was directed to answer the application for leave to appeal the February 18, 2020
  judgment of the Court of Appeals. On order of the Court, the answer having been
  received, the application for leave to appeal is again considered, and it is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court.

         MCCORMACK, C.J. (dissenting).

          I would peremptorily reverse the Court of Appeals and vacate the trial court’s
  order terminating the respondent’s parental rights. This father looks a lot like the father
  in In re Mason, 486 Mich. 142 (2010), a case where we held that the trial court had clearly
  erred by terminating the respondent’s parental rights.

         We said in Mason that “a parent’s past failure to provide care because of his
  incarceration . . . is not decisive.” Mason, 486 Mich. at 161. In concluding that the
  respondent wouldn’t be able to provide proper care and custody within a reasonable time
  considering the child’s age, I believe the referee focused unduly on his incarceration,
  contrary to Mason. The referee also relied on the respondent’s extensive criminal record,
  but in Mason we also stated that “just as incarceration alone does not constitute grounds
  for termination, a criminal history alone does not justify termination.” Id. at 165.

         Once paternity was conclusively established, the respondent urged the Department
  of Health and Human Services to place the child (RW) with his mother, executed a
  delegation of parental authority and kept it current throughout the proceedings, provided
  his mother with all the documentation needed to care for RW, and spoke to RW by
                                                                                                                 2

telephone on several occasions. He also participated in services in prison. If
incarceration alone is insufficient to justify termination of parental rights, as we held in
Mason, it isn’t clear to me there is much more this respondent could have done to provide
proper care and custody for RW under the circumstances.

       At the time of the termination hearing in December 2018, the respondent asserted
he would be able to provide proper care and custody for RW in 12 months, assuming he
was paroled in October 2019. 1 The referee nonetheless concluded that the respondent
would be unable to provide proper care and custody for RW within a reasonable time
because “[the lawyer-guardian ad litem (LGAL)] pointed out that, by the time that [the
respondent] might be in a position to even think about providing care for [RW], she’d be
five years old, perhaps older.” But I see no place in the record where the LGAL said that,
and to the extent that the referee relied on the respondent’s criminal history and substance
abuse to conclude that he couldn’t provide care and custody for RW within a reasonable
time, the referee’s conclusions seem like mere speculation. See Mason, 486 Mich. at 162
(concluding that “the court clearly erred by concluding, on the basis of [a foster-care
worker’s] largely unsupported opinion, that it would take at least six months for
respondent to be ready to care for his children after he was released from prison”).

       Finally, the referee failed to give RW’s placement with a relative proper weight as
a factor counseling against termination. See Mason, 486 Mich. at 163-164; MCL
712A.19a(8)(a). 2 Indeed, if anything the referee appears to have weighed the relative
placement in favor of termination based on its observation that “[RW] has permanence
with her paternal grandmother. It is that permanence that she deserves to have continued
and it’s on the [sic] basis that the Court finds that it would be in [RW]’s best interest for
[the respondent’s] parental rights to be terminated.”

       For these reasons, I respectfully dissent from the Court’s order denying leave to
appeal.

         CAVANAGH, J., joins the statement of MCCORMACK, C.J.



1
    Respondent was in fact paroled in October 2019.
2
 When Mason was decided, this provision was codified at MCL 712A.19a(6)(a). See
2008 PA 200.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 2, 2020
         s0929
                                                                               Clerk